CLARK, Chief Judge,
dissenting.
I respectfully dissent from the majority opinion to the extent it affirms the trial court’s order reducing respondent father’s obligation to pay child support. I concur in affirmance of the modification made to child visitation arrangements. The basis for this dissent lies in errors of fact and law appearing in the majority opinion.
A fundamental misapprehension demonstrated at the outset of the majority opinion accounts in part for the incorrect result the majority opinion reaches. The majority says the trial court ordered reduction in the “father’s child support obligation for two children (Christine, 7 and Stephanie, 9) from $450.00 to $300.00 per month; * * The statement is incorrect. Respondent by his motion made no claim to any reduction in the allowance for support of Stephanie, only that he be relieved of all duty to support Christine. It therefore follows that the only issue in the case as to child support was whether respondent was obligated to continue payments for Christine’s benefit. The motion as filed necessarily presupposes no claim to a reduction in support payable on account of Stephanie and, corresponding to that claim, the order appealed must be regarded as dealing only with the entitlement of Christine for a continued support contribution from her father.
From this premise, it also follows that the only evidence this court may consider in determining whether the trial court’s order was supported by competent and substantial evidence consists of proof offered to demonstrate the underlying contention by respondent, that Christine had resources sufficient to provide for her own support independent of the normal parental obligation. The only evidence on that subject dealt with a damage suit recovery paid on account of injuries the child suffered at birth.
According to the documentary evidence and testimony, Christine, suffers from cerebral palsy and is a severe quadriplegic spastic. She cannot walk unaided, she has limited speech ability and cannot feed or dress herself. She also is mentally retarded and requires special education. These conditions were, of course, present when the dissolution decree was entered May 24, 1982, at which time Christine was age four.
Some eighteen months after the dissolution decree, a settlement was concluded in a suit brought on behalf of Christine against the physicians who attended her birth and the hospital where the delivery occurred. The claim was one of medical malpractice alleged to have been the origin of Christine’s mental and physical disabilities. Under the settlement, Christine is to receive payments of $2,000.00 per month until she reaches age eighteen.1 Additional sums are payable for her benefit thereafter. It is this recovery of compensation to Christine for the permanent disability she will suffer the remainder of her life which constitutes the only ground upon which the trial court was entitled to consider respondent’s claim that he be exonerated from any future duty to contribute to Christine’s support.
It is appropriate to state again at this point that respondent’s only claim in the modification motion was the contention he should not be required to pay any amount to support Christine. This element of the case, which appears to have escaped notice by the majority, necessarily excludes as probative or pertinent any proof of change in general family resources in appellant’s household or similar changes in respondent’s income. This follows because increase in appellant’s income, the contribution to family support from appellant’s hus*239band after her remarriage and any reduction in respondent’s income would bear equally on the support of Christine and her sister, Stephanie. Even under the most generous view of respondent’s arguments and the majority opinion which affirms them, it cannot be seriously contended that a father may rely on such changed financial circumstances to discriminate between amounts payable in his contribution to the support of siblings in the same household.
All references in the majority opinion to respondent’s resources, the support of her present spouse and the slight reduction in respondent’s income are inappropriate to the issues in this case. We are concerned only with respondent’s obligation to support his daughter, Christine and whether the damage settlement recovered for Christine’s benefit should serve to exonerate respondent from his duty to contribute to her support. The majority opinion therefore errs when it attempts to sustain its conclusion by resorting to evidence of general changes in financial circumstances of the respective parents. That evidence no doubt enters the consideration of the case by the majority because of the mistaken assumption, mentioned above, that the modification in child support was applicable to both daughters, Christine and Stephanie.
The only genuine issue in the case on the question of the reduction in child support is whether the installment payment settlement of Christine’s medical malpractice claim renders her economically emancipated and therefore entitles respondent to conclude his support payments. The majority answers the question in the affirmative, but cites no authority apart from § 452.340, RSMo. 1978 which applies, not to modification motions, but to the original judgment entered in the dissolution case.2 Moreover, even assuming that statute applicable in the modification stage of an order for child support, the majority cites no case holding that compensation paid for permanent injury to a child may be regarded as a resource which the child must use to provide its own support.
It is well settled law that a father is bound to support his minor children, if able to do so, even though they have property of their own. Slaughter v. Slaughter, 313 S.W.2d 193, 196 (Mo.App.1958). The only exception to this rule noted in the cases is the circumstance where, under a trust, will or agreement, a fund is created for the express purpose of maintenance and education of a child. Slaughter v. Slaughter, supra, at 196. Perhaps inadvertently, the majority opinion concedes that the monthly payments made to Christine are not designated for the purpose of deferring the expense of Christine’s support when the opinion says “ * * * there is no restriction upon the use of the child’s funds received in the personal injury settlement.” From this it must also follow that absent a designated purpose to be served by such income, the duty of respondent to continue supporting Christine is not affected by the receipt of the compensation recognizing Christine’s permanent physical and mental disability and the liability of those responsible for her injuries.
The record shows that up to the date of these modification proceedings, appellant judiciously conserved the monthly payments made to Christine and withdrew nothing from the conservator’s account for which she was answerable to the probate court. The only charge on the account during nearly two years was $62.40 paid in court costs. Thus, under appellant’s management, the fund has remained intact as a resource for Christine’s needs in future life. The effect of the modification order, however, is to require that the shortfall in support income previously paid by respondent father be met by depleting the funds set aside for Christine’s future need.
If it be assumed, as it must from this record, that Christine has been supported *240in the past by the payments under the existing decree, combined with the physical and monetary contribution from appellant as the custodial parent, then the amount by which respondent’s payments are reduced must be supplied through withdrawals from Christine’s account. Thus, the consequence of the modification order is to award respondent the equivalent of a monthly payment from his daughter. The enrichment of respondent at the expense of his own handicapped child is unconscionable and is the primary circumstance prompting this dissent.
Apart from the foregoing, however, the order reducing respondent’s child support payment attributable to Christine cannot stand as a matter of law. The original support order merely provided that respondent pay $450.00 per month for the support of Stephanie and Christine. There was no allocation of the amount as between the two children and no specification that a particular sum be paid to support Christine. In the modification proceeding which is the subject of this appeal, there was no evidence as to any change in the monetary support needs of the other daughter, Stephanie, for the obvious reason that respondent sought no reduction in his obligation to pay child support on her account. The sole claim presented was that Christine’s funds, obtained in settlement of the medical malpractice claim, rendered her financially independent and on this account, respondent should no longer be obligated to pay child support for her.
The law in Missouri has been well settled for more than twenty years as to the effect of emancipation of one child upon a father’s duty to pay previously ordered lump sum child support for two or more children. Where the original decree fixes a single monthly sum payable for the benefit of two or more children, it is deemed to require payment of the entire sum until all the children are emancipated unless, based on all relevant facts considered at the date the modification is requested, the court determines a different sum is appropriate to the needs of the remaining children. Gordon v. Ary, 358 S.W.2d 81, 83 (Mo.App.1962). The mere fact that one child has become emancipated does not automatically result in a reduction of the lump sum child support obligation. Otten v. Otten, 632 S.W.2d 45, 48 (Mo.App.1982).
In this case, there was no evidence presented at all regarding the current expenses incurred by appellant for support of the children and virtually no mention of the daughter Stephanie except in the context of respondent’s claim for enlarged rights of visitation. Such proof was, of course, consistent with respondent’s claim that because of Christine’s economic emancipation, the lump sum child support should be reduced. As the cited cases hold, this contention was foredoomed to fail because emancipation of one child does not entitle the non-custodial parent to a reduction in lump sum child support payments on that ground alone. The decree which was entered reducing child support, taking into account no facts bearing on the needs of the children and the expenses for their care, was a product of sheer speculation and was not based on relevant and substantial evidence.
I would reverse the modification of the judgment for child support and reinstate the former judgment for payment of $450.00 per month lump sum child support.

. A lump sum cash payment was also made at the time settlement was concluded, but that amount is not contended to be relevant in the modification action. It was apparently applied entirely to attorney fees. Appellant also received a settlement of her claim as Christine’s mother. That amount and the annual payments she is to receive are also irrelevant because they do not constitute resources of Christine nor do they enhance appellant’s income. The amounts merely replace earnings appellant could derive from employment outside the home were she not restricted by the need to care for the disabled child.


. The applicable statute is § 452.370, RSMo. Supp.1984 which, unlike § 452.340, RSMo.1978, makes no mention of the child’s resources as a factor to consider in modifying a previous judgment. The factors for consideration under § 452.370, RSMo.Supp.1984 are the financial resources of the parties.